Plaintiff in error, hereinafter called defendant, was convicted in the county court of Pottawatomie county of the crime of unlawful possession of intoxicating liquor, and his punishment fixed by the jury at a fine of $100 and imprisonment in the county jail for one month.
The evidence of the state was that the officers had a search warrant to search the Anadarko Rooming House, located at 119 1/2 South Broadway, in the city of Shawnee; that, as the officers entered the rooming house, the defendant fled into another room with a one-half gallon pitcher in his hand and started to empty the contents into a pail or slop jar; that the officers caught him and prevented him pouring out the entire contents, which was whisky; that on further search they found a sack of empty half-pint whisky bottles and a half dozen empty half-pint whisky bottles, with the smell of whisky in them.
The defendant did not take the witness stand.
Defendant moved to suppress the evidence on the ground that the affidavit for the search warrant was insufficient to authorize the issuance of the warrant, but made no effort to produce the affidavit to support his motion, *Page 449 
and has incorporated no copy of same in the case-made.
In the case of Ford v. State, 45 Okla. Crim. 161, 282 P. 370, this court laid down the method of making a record to raise the question of the sufficiency of the affidavit and warrant. In the case at bar the court is unable to determine whether the affidavit is sufficient or not, since no copy of it is contained in the record.
The other errors complained of by the defendant are not sufficient to require a separate discussion in this opinion.
For the reasons stated, the cause is affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur.